ORDER
JOHN C. ELDRIDGE, Judge.
This matter came before the Court on a Joint Petition for Sixty-Day Suspension of Respondent filed by the Attorney Grievance Commission of Maryland, Petitioner, and Cheryl P. Vural, Respondent.
The Court having considered the petition, it is this 12th day of May, 2003,
ORDERED, by the Court of Appeals of Maryland, that the Respondent, Cheryl P. Vural, be suspended by consent from the practice of law in the State of Maryland for a period of sixty (60) days, effective May 1, 2003; and it is further
ORDERED, that, upon termination of her suspension, the Respondent shall provide Bar Counsel with verification that she has asked to be placed on “Retired/Inactive” status with the Client Protection Fund; and it is further
ORDERED, that should she seek to resume active status in the Maryland Bar within one year from the date she is placed on Inactive/Retired status, the Respondent shall notify Bar Counsel in advance of her intention, at which time Bar Counsel may require Respondent to identify another attorney who will monitor her practice under terms to be decided at that time; and it is further
*665ORDERED, that the Clerk of this Court shall remove the name of Cheryl P. Vural from the register of attorneys in this Court, effective May 1, 2008, and shall certify that fact to the Trustees of the Client Protection Fund and all the clerks of all judicial tribunals in this State.